                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

CHRISTOPHER ALDRIDGE                                                           PLAINTIFF

V.                           CASE NO. 3:19-CV-178-DPM-BD

BERNET, et al.                                                              DEFENDANTS

                                          ORDER

       Christopher Aldridge, a pre-trial detainee at the Craighead County Detention

Facility, filed this civil rights lawsuit without the help of a lawyer under 42 U.S.C.

§ 1983. (Docket entry #2) In his complaint, Mr. Aldridge claims that Defendant Bernet

used excessive force against him by spraying him with pepper spray and that all

Defendants denied him constitutionally adequate medical treatment.

       Mr. Aldridge names four individuals as Defendants and sues them in their official

capacities only. Because Defendants are all employees of Craighead County, Arkansas,

official-capacity claims against them are, in effect, claims against Craighead County.

Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010). Craighead County cannot be held

liable for the alleged misconduct of these Defendants unless they were acting pursuant to

County custom or policy when they violated Mr. Aldridge’s rights. Monell v. New York

Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); Jenkins v. County of Hennepin, Minn.,

557 F.3d 628, 632 (8th Cir. 2009). 1



1
 For purposes of § 1983, a policy is a “deliberate choice of a guiding principle or
procedure made by the municipal official who has final authority regarding such
matters.” Marksmeier v. Davie, 622 F.3d 896, 902 (8th Cir. 2010). To establish a custom,
       To state an official-capacity claim, Mr. Aldridge must challenge a County custom

or policy that is allegedly unconstitutional. Here, there is no allegation that Defendants

were following Craighead County policy or custom when they allegedly violated Mr.

Aldridge’s rights. Accordingly, Mr. Aldridge must amend complaint to clarify whether he

is suing the Defendants in their individual capacities, their official capacities, or both. If

he intends to sue Defendants in their official capacities, he must explain the policy or

custom that he believes to be unconstitutional.

       Mr. Aldridge has 30 days to file an amended complaint. His failure to file an

amended complaint could result in the dismissal of some or all claims. See Local Rule

5.5.

       IT IS SO ORDERED, this 17th day of June, 2019.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




a plaintiff must prove that the county engaged in a continuing pattern of unconstitutional
misconduct, not just a single unconstitutional act. Id. at 902-903.

                                               2
